Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alejandro DeJesus Hernandez appeals the district court’s orders dismissing without prejudice his civil rights complaint and denying his motion to reopen. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hernandez v. Kennedy, No. 2:11-cv-00029-MSD-FBS (E.D. Va. Jan. 24, 2011; May 25, 2011). We deny Hernandez’ motion for summary reversal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.